*350RESOLUCIÓN
Examinada la Moción en Solicitud Urgente de Reincor-poración, presentada por Marcos A. Morell Corrada, en la que expone que ha cumplido con los términos de la suspen-sión de un año del ejercicio de la abogacía, según lo dis-puesto en la opinión per curiam y Sentencia de 5 de marzo de 2003 —In re Morell, Alcover, 158 D.P.R. 791 (2003)— se ordena únicamente su reinstalación inmediata al ejercicio de la abogacía. En cuanto al ejercicio de la notaría, se le concede al licenciado Morell Corrada un término de treinta días para contestar el Informe sobre el Estado de la Obra Notarial Incautada, sometido por la Lie. Carmen H. Carlos, directora de la Oficina de Inspección de Notarías, y subsanar las deficiencias señaladas en el Informe de Inspección. Se le apercibe al licenciado Morell Corrada que su incumplimiento con esta orden conllevará su suspen-sión automática de la abogacía.

Notifíquese por la vía telefónica y la ordinaria, y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Corrada Del Río se inhibió.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo